Carlisle, J.
1. Where, upon the trial in the superior court of an issue made by a protest filed to a return of processioners, purporting to have marked anew the dividing line between the properties of the contending parties, the return itself is introduced in evidence, and there is other positive evidence that as between the two lines contended for by the respective parties the one contended for by the applicant for processioning is the true line, and that this line was marked anew by the processioners—this court is without power to disturb the verdict of the jury finding in favor of the return of the processioners, which has the approval of the trial court. Davis v. Terrell, 70 Ga. App. 478 (2) (28 S. E. 2d 590); Reynolds v. Kinsey, 50 Ga. App. 385, 387 (5) (178 S. E. 200); Mendenhall v. Nalley, 81 Ga. App. 517 (1) (59 S. E. 2d 283).
2. The single special ground of the motion for new trial is but an elaboration of the general grounds; and the evidence having authorized the verdict, as indicated in division 1 of this opinion, the trial court did not err in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., and Tovmsend, J., concur.